Order entered February 23, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-19-01388-CV

                        TARSHA HARDY, Appellant

                                      V.

COMMUNICATION WORKERS OF AMERICA, INC., CWA LOCAL 6215
 AFL-CIO, COMMUNICATION WORKERS OF AMERICA, AFL-CIO,
               BONNIE MATHIAS, Appellees

              On Appeal from the 14th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-15-04027

                                   ORDER

     I voluntarily recuse myself from hearing any matter in the above appeal.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE